Matter of Catherine L. v Terence M. (2022 NY Slip Op 05373)





Matter of Catherine L. v Terence M.


2022 NY Slip Op 05373


Decided on September 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 29, 2022

Before: Acosta, P.J., Mazzarelli, Gesmer, González, Pitt, JJ. 


Docket No. F35113-16/19D Appeal No. 16293 Case No. 2021-01948 

[*1]In the Matter of Catherine L., Petitioner-Respondent,
vTerence M., Respondent-Appellant.


Andrew J. Baer, New York, for appellant.
Kenneth M. Tuccillo, Hastings on Hudson, for respondent.

Order, Family Court, New York County (Carol Goldstein, J.), entered on or about April 19, 2021, which denied respondent father's objections to the order of disposition, same court (Tionnei Clarke, Support Magistrate), entered on or about March 4, 2020, to the extent it awarded petitioner mother a money judgment in the amount of $36,991.08 representing arrears for childcare and unreimbursed medical expenses, unanimously affirmed, without costs.
Petitioner sufficiently demonstrated that respondent owed arrears for the add-on expenses by submitting the prior support orders and a summary of the expenses along with proof of payments. While respondent claims that petitioner did not provide him notice of the expenses prior to the filing of the petition, petitioner had testified that she had hand delivered hardcopies of the invoices to him. There is no basis to disturb the Support Magistrate's crediting of petitioner's testimony and rejection of respondent's claim that he never received the invoices (see Matter of Minerva R. v. Jorge L.A., 59 AD3d 243, 244 [1st Dept 2009]).
Respondent's remaining arguments are unpreserved (see Matter of Loretta C.W. v Mark A.W., 77 AD3d 588, 589 [1st Dept 2010]), and we decline to review them in the interest of justice.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 29, 2022